Filed 4/20/15 P. v. Anderson CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076626

         v.                                                                     (Super. Ct. No. CM038669)

BENJEMIN JOSEPH ANDERSON,

                   Defendant and Appellant.



         Appointed counsel for defendant Benjemin Joseph Anderson asked this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Following a traffic stop, a search of defendant’s car on February 18, 2013, resulted
in the discovery of five methadone tablets, a jar containing 17.25 grams of marijuana, a
jar containing 5.34 grams of marijuana, a baggie containing 30.56 grams of marijuana,
$2,915 in currency, and a cell phone containing numerous text messages related to drug
sales.


                                                             1
       Defendant pleaded no contest to possession of methadone. (Health & Saf. Code,
§ 11350.) The trial court placed defendant on three years of Proposition 36 probation.
Defendant subsequently admitted violating probation by moving without notifying his
probation officer and failing to appear three times for drug testing.
       The trial court terminated probation and sentenced defendant to two years in
county jail. The trial court awarded 240 days of presentence credit (120 actual days
and 120 conduct days) and imposed various fines and fees. Defendant did not obtain
a certificate of probable cause.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                         MAURO                 , Acting P. J.


We concur:


      DUARTE                 , J.


      HOCH                   , J.




                                              2